Case: 21-70003     Document: 00516378420         Page: 1     Date Filed: 06/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 30, 2022
                                  No. 21-70003
                                                                        Lyle W. Cayce
                                                                             Clerk
   Anthony Francois,

                                                           Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of
   Criminal Justice, Correctional Institutions Division,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:10-CV-837


   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Anthony Francois killed three children and shot two other individuals
   in the home of a teenage girlfriend who jilted him for another man. Now on
   death row in Texas, Francois seeks a certificate of appealability from the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-70003        Document: 00516378420        Page: 2   Date Filed: 06/30/2022




                                    No. 21-70003


   district court’s May 17, 2021 denial of his habeas corpus petition. For the
   reasons that follow, his application is DENIED.
                                         I.
          A certificate of appealability (COA) “is necessary to appeal the denial
   of federal habeas relief.” Gonzales v. Davis, 924 F.3d 236, 241 (5th Cir. 2019)
   (citing 28 U.S.C. § 2253(c)(1)). To obtain a COA, a habeas petitioner must
   make “a substantial showing of the denial of a constitutional right.” 28
   U.S.C. § 2253(c)(2). When a district court denies a habeas petition on the
   merits, “the showing required to satisfy § 2253(c) is straightforward: The
   petitioner must demonstrate that reasonable jurists would find the district
   court’s assessment of the constitutional claims debatable or wrong.” Slack v.
   McDaniel, 529 U.S. 473, 484 (2000). “When the district court denies a
   habeas petition on procedural grounds without reaching” the merits, a
   petitioner seeking a COA must show, “at least, that jurists of reason would
   find it debatable whether the petition states a valid claim of the denial of a
   constitutional right and that jurists of reason would find it debatable whether
   the district court was correct in its procedural ruling.” Id. (emphasis added).
          Importantly, these requirements are jurisdictional. Thus, “until a
   COA has been issued federal courts of appeals lack jurisdiction to rule on the
   merits of appeals from habeas petitioners.” Miller-El v. Cockrell, 537 U.S.
   322, 336 (2003).
                                         II.
          In this case, Francois seeks a COA to challenge the district court’s
   refusal to conduct an evidentiary hearing on his ineffective assistance of
   counsel claims or to stay and abate these federal proceedings to allow his
   exhaustion of such claims in state court. Because most of his arguments are
   not properly before this court, and because those which remain fall flat, his
   application is unavailing.




                                         2
Case: 21-70003         Document: 00516378420              Page: 3       Date Filed: 06/30/2022




                                          No. 21-70003


                                                A.
           As previewed above, the principal flaw in Francois’ application is
   technical and jurisdictional in nature. Put simply, Francois failed to appeal
   the district court’s rejection of the vast majority of the substantive arguments
   he now makes in this court.
           Francois’ COA Application to this court is a near carbon copy of a
   Rule 59(e) motion he filed in the district court after that court denied his
   initial habeas petition. 1 Inexplicably, however, Francois failed to notice his
   appeal of the district court’s denial of that Rule 59(e) motion in addition to his
   habeas petition. This unfortunate misstep ran afoul of Federal Rule of
   Appellate Procedure 4(a)(4)(B)(ii), which requires a party “intending to
   challenge an order disposing of [a Rule 59 motion to alter or amend
   judgment]” to “file a notice of appeal, or an amended notice of appeal . . .
   within the time” specified by the rule.
               We have repeatedly recognized that an appellant’s failure to abide by
   Rule 4(a)(4)(B)(ii) deprives us of subject matter jurisdiction to review the
   district court’s denial of a Rule 59(e) motion. See, e.g., Birdsong v. Wrotenbery,
   901 F.2d 1270, 1272 (5th Cir. 1990) (“The filing of a Rule 59(e) motion . . .
   gives rise for the need to file a second notice of appeal, without which this
   court lacks jurisdiction.”).




           1
             The two documents’ respective Tables of Contents alone confirm their
   overwhelming similarity in both style and substance. Compare Mot. to Alter or Amend J.
   Pursuant to Federal Rule of Civil Procedure 59(e) at ii, Francois v. Lumpkin, No. 4:10-cv-
   00837 (S.D. Tex. June 14, 2021), with Pet’r’s Req. for a Certificate of Appealability and Br.
   in Supp. Thereof at ii–iii, Francois v. Lumpkin, No. 21-70003 (5th Cir. Aug. 30, 2021)
   [hereinafter “COA Appl.”].




                                                3
Case: 21-70003       Document: 00516378420             Page: 4      Date Filed: 06/30/2022




                                        No. 21-70003


          Consequently, we lack jurisdiction to consider all arguments Francois
   chose to raise initially in his Rule 59(e) motion. 2 To advance those arguments
   in this court, Francois “need[ed] to file a second notice of appeal.” Id.
   Because he failed to do so, we may not—as a court of strictly limited appellate
   jurisdiction—consider such arguments in assessing his entitlement to a
   COA.
                                             B.
          Affording Francois’ COA Application every benefit of the doubt, 3 we
   briefly address the arguments Francois raised in his initial habeas corpus
   petition in the district court. See COA Appl. at 1 (requesting “the issuance
   of a certificate of appealability from the opinion and judgment entered by the
   District Court on May 17, 2021”). In its May 17, 2021 opinion, the district
   court denied Francois’ eleven claims for relief. For the reasons well stated by
   the district court there, we agree.
          To begin, Francois’ three Sixth Amendment ineffective assistance of
   counsel (IAC) claims are unavailing. As the district court observed, the
   strategic decision by Francois’ trial counsel to call witness Jadon West to
   rebut testimony concerning Francois’ violence in a gunpoint-robbery by
   Francois, West, and a third individual was not unreasonable as a



          2
             Unfortunately, these waived arguments comprise the bulk of Francois’ present
   request for a COA—including, among others, Francois’ argument that he might be
   intellectually disabled.
          3
               Francois’ decision to place evidentiary-hearing and stay-and-abeyance issues
   front and center as the issue(s) presented is somewhat curious. See COA Appl. at 5. We
   have deemed those issues—which the district court first considered in conjunction with
   Francois’ Rule 59(e) motion—forfeited. See supra Section II.A. Nonetheless, particularly
   because this is a death penalty case, we construe Francois’ COA Application as a request
   that we determine his entitlement to a COA from the district court’s May 17, 2021 denial
   of his initial habeas petition.




                                              4
Case: 21-70003      Document: 00516378420           Page: 5     Date Filed: 06/30/2022




                                     No. 21-70003


   constitutional matter. To the contrary, it instead appears that this was the
   kind of “strategic choice[] made after thorough investigation of law and facts
   relevant to plausible options” that is “virtually unchallengeable” in the Sixth
   Amendment context. Strickland v. Washington, 466 U.S. 668, 690 (1984).
   Francois’ remaining IAC claims are procedurally defaulted for his failure to
   advance them in state court and otherwise provide no basis for a finding of
   ineffective assistance of counsel as the failure to make meritless arguments
   cannot constitute ineffective assistance of counsel. See, e.g., United States v.
   Kimler, 167 F.3d 889, 893 (5th Cir. 1999) (“An attorney’s failure to raise a
   meritless argument . . . cannot form the basis of a successful ineffective
   assistance of counsel claim because the result of the proceeding would not
   have been different had the attorney raised the issue.”). A separate IAC
   claim concerning the supposed ineffectiveness of Francois’ state habeas
   counsel is a nonstarter, for there is no freestanding right to any assistance of
   counsel in state habeas proceedings, let alone to effective assistance of counsel
   in such proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987).
          In another set of claims, Francois challenges the constitutionality of
   Texas’s death penalty regime. However, as Francois conceded in his habeas
   petition, this court has “repeatedly rejected” the issues Francois raised in
   the third and fourth claims in his petition. See Pet. at 22; Rowell v. Dretke, 398
   F.3d 370, 378 (5th Cir. 2005) (so rejecting). Similarly, as the district court
   correctly found, a third related claim (Claim Five in Francois’ petition)
   concerning jury instructions is also squarely foreclosed by binding precedent.
   The sixth claim in Francois’ petition—suggesting that the Texas death
   penalty statute is unconstitutional because “future dangerousness” is not
   predictable by a jury—is devoid of any citation to caselaw and likely barred
   by AEDPA’s nonretroactivity rule. See Peterson v. Cain, 302 F.3d 508, 511
   (5th Cir. 2002) (observing that under AEDPA “federal habeas courts must
   deny relief that is contingent upon a rule of law not clearly established at the




                                           5
Case: 21-70003         Document: 00516378420              Page: 6       Date Filed: 06/30/2022




                                          No. 21-70003


   time the state conviction becomes final”). Francois’ seventh claim—that the
   trial court violated his constitutional rights by denying his “Motion to
   Declare the Texas Capital Sentencing Scheme Unconstitutional”—suffers
   from a similar flaw: a near-total lack of framing and explanation for the district
   court. A district court cannot be expected to read the mind of a petitioner
   throwing random bits of paint at the wall to see what sticks, and nor can we.
   In an eighth claim, Francois rehashes death-penalty theories we have already
   rejected.
           Lastly, 4 Francois asserts that the trial judge displayed bias by aiding
   the prosecutor’s questioning of a witness. But the Texas Court of Criminal
   Appeals denied this claim for lack of contemporaneous objection and we
   must do the same. See, e.g., Hughes v. Johnson, 191 F.3d 607, 614 (5th Cir.
   1999) (“Texas applies its contemporaneous objection rule strictly and
   regularly and it is an independent and adequate state-law procedural ground
   sufficient to bar federal court habeas review of federal claims.” (cleaned up)).
           Accordingly, Francois’ application for a COA is DENIED.




           4
              In his habeas petition, Francois initially references an eleventh claim (making
   blanket assertions regarding the denial of due process and a fair trial) but never returns to
   flesh that point out in the body of his brief. We disregard it accordingly.




                                                6